341 S.W.3d 888 (2011)
Joseph Allen MONTGOMERY, Appellant,
v.
Lora Beth MONTGOMERY, Respondent.
No. ED 94816.
Missouri Court of Appeals, Eastern District, Division Three.
May 31, 2011.
Kimberly D. Tyler, Bonne Terre, MO, for appellant.
Jill Colson Mackay, Farmington, MO, for respondent.
*889 Before SHERRI B. SULLIVAN, P.J., CLIFFORD H. AHRENS, J, and LAWRENCE E. MOONEY, J.

ORDER
PER CURIAM.
Joseph A. Montgomery appeals the trial court's judgment dissolving his marriage to Lora B. Montgomery. An opinion would have no precedential value. We have furnished the parties with a memorandum, for their information only, setting forth the reasons for our decision. We affirm the judgment. Rule 84.16(b)(1).